DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Icking (US 6,536,053) discloses a flush control apparatus that utilizes water pressure from the water supply to open a discharge valve and an electronic valve to control the flow of water from the water supply. Icking, however, does not disclose how power is supplied to the system. Chung (US 2003/0041370) teaches a toilet flush system which utilizes the flowing water from a water supply to generate electricity which is used to open and close an electric valve. As such Chung teaches that it is known in the art of toilet flush systems to utilize the flowing flush water to generate electrical power for powering the flush system and it would have been obvious to one of ordinary skill in the art to utilize such a system for purposes such as to lower power costs and/or reduce reliance on external power (expanding use scenarios of the system).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has argued that the valve of Icking would require more power than can be generated from the flow of water into the toilet system. Chung, however, teaches an electronic control valve that is powered by electricity generated from the flow of water supplied to a toilet. As such Chung establishes that it is known in the art to design a system capable of generating sufficient power or to use a valve energy efficient enough to utilize the available generated power.

In response to applicant's argument that the valve of Icking would require too much power to be operated by electricity generated by the water flow supplied to a tank, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case Applicant has argued that the valve of Icking would require “a large amount of electricity” and that as such the valve of Icking “would not be and could not be operated by electricity generated by the water flow supplied to the water tank”. This argument is based upon assertions made by Applicant for which they have not provided support and are therefore not found persuasive. This argument also does not consider the skill/knowledge or an ordinary artisan to select/utilize a sufficiently lower powered/efficient valve or a generator efficient enough to supply the required power of the designed system. Furthermore the teaching of Chung has already established it is known to utilize a valve capable of being powered by electricity generated from such a generator.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the efficiency of the valve and/or generator and specific power requirements or lack thereof of the valve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant has argued that claims 2-14 are allowable due to their dependency from claim 1. As the arguments against the rejection of claim 1 have not been found persuasive Applicant’s arguments regarding claims 2-14 is not found persuasive. 

	Regarding Applicant’s argument for new claim 10 it is noted that the prior art of Icking discloses that a conduit (14) connecting the discharge valve hydraulic drive portion and the water supply is located below and connects below the top of the discharge valve hydraulic drive portion (Fig. 2). Also the discharge conduit of the discharge valve hydraulic drive portion is located below a top of the discharge valve hydraulic valve portion. As such placement of the generator on either the inlet conduit supplying water to or on the discharge conduit discharging water from the discharge valve hydraulic valve portion would result in the conduit connecting the electric generator and discharge valve hydraulic valve portion being below the top of the discharge valve hydraulic valve portion.
	Regarding the height of an outlet port of the electronic generator being positioned at the same height as an inlet port or a discharge port of the discharge valve hydraulic drive portion it is noted that Icking discloses the outlet port of the electronic generator is inline with and directly connected to the inlet port of the discharge valve hydraulic drive portion. Adjusting their respective heights would be a mere rearrangement of parts performed as required based upon available space within the tank and the position of the connection to the external water supply. 
	Applicant has not provided a reason for requiring the height of an outlet port of the electronic generator to be at the same position as an inlet or discharge port of the discharge valve hydraulic portion. That the claim permits the outlet port of the generator to be at different heights (inlet port vs discharge port) further supports that such a modification would have been within the skill of an ordinary artisan as a mere rearrangement of parts. 

	Regarding new claim 11, Icking discloses that the conduit connecting the discharge valve hydraulic drive portion and the electric generator has a straight portion. It is also noted that Applicant’s disclosure does not appear to discuss details about a pressure loss in regards to anything other than the generator being placed before or after the hydraulic drive with both arrangements being considered functional/acceptable by Applicant. 
	
	Regarding new claims 12-13 it is noted that the use of a horizontal conduit to connect the electronic generator and the discharge valve hydraulic drive portion would be a mere rearrangement of parts based upon the available space within the tank and the location of the connection to the external water supply. It is also noted that Applicant’s disclosure does not appear to discuss details about a pressure loss in regards to anything other than the generator being placed before or after the hydraulic drive with both arrangements being considered functional/acceptable by Applicant. It is also unclear as to what this horizontal arrangement is being compared to when Applicant is stating that a horizontal conduit would have less head pressure loss. 
	
	Regarding Applicant’s arguments in reference to claims 11-13 in general it is noted that Applicant’s disclosure only mentions pressure loss in terms of the electronic generator being placed ‘before’ or ‘after’ the discharge valve hydraulic drive portion and that either placement is permissible for the invention to operate as intended. Applicant provides no evidence that a short angled pipe after the electronic generator and before the discharge valve hydraulic drive portion would cause a pressure loss which would impact the functionality of the flush system. 

	Regarding Applicant’s arguments in reference to claim 14 it is noted that Applicant provides no evidence that having an extended outlet port would affect the pressure at the outlet port or that this would change the amount of electricity produced by the generator. 
	Claim 14 and its intervening claims includes the formation of a system in which the electric generator is positioned on the water supply line prior to the discharge valve hydraulic drive portion in which case the determination of the generated power would be the water pressure of the water supply feeding water into the generator. 
	Furthermore both Icking and Applicant’s invention have the discharge valve hydraulic drive portion outlet port located at the upper region of the discharge valve hydraulic drive portion with Applicant disclosing that the generator can be positioned at the same height as this outlet port. With the generator attached to the outlet port of the discharge valve hydraulic drive portion the generated electricity would be based on the pressure of water supplied from the discharge valve hydraulic drive portion which would not be affected by the length/positioning of the conduit extending from an outlet of the generator/downstream of the discharge port of the discharge valve hydraulic drive portion. As such it does not appear that whether the water empties into the reservoir from the height of the discharge valve hydraulic drive portion discharge port or is guided down through a conduit would affect the power generated by the generator and Applicant provides not evidence to support such a statement. 
	It is also unclear as to what Applicant considers an outlet port of the drive portion. Applicant has claimed a drive portion discharge conduit that discharges water from the drive to the tank, however is the port the connection between this conduit and the drive portion or the exit of the conduit? Claim 10 requires an outlet port of the drive portion be the same height as the generator while 14 requires an outlet port be located below the generator but no ‘ports’ appear to be labelled/identified in the drawings. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed outlet ports (claims 10 and 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,536,053 (Icking) in view of US 2003/0041370 (Chung).
	Regarding claims 1-2, Icking discloses a flush water tank apparatus for supplying flush water to a flush toilet comprising:
	a reservoir tank (1) configured to store flush water to be supplied to the flush toilet, the reservoir tank including a discharge opening (9) configured to discharged stored flush water to the flush toilet;
	a discharge valve (8/10/15) configured to open and close to supply and shut off flush water to the flush toilet;
	a discharge valve hydraulic drive portion (5/6/7) configured to drive the discharge valve by using the supply pressure of supplied municipal water;
	a solenoid (electromagnetic) valve (12; C3 L13-14) operated by electrical power;
	a water supply control device (12/13) configured to control the supply of water to the discharge valve hydraulic drive portion based on the operation of the electromagnetic valve, and to control the supply and shuts off of supply of water to the reservoir tank;
	a drive portion water supply conduit (14) configured to direct water flowing out from the supply control device to the discharge valve hydraulic portion; and
	a drive portion discharge conduit (20) configured to discharge water flowing out of the discharge valve hydraulic drive portion to the reservoir tank.
	Icking, however, does not disclose the use of an electric generator configured to generate power using the flow of supplied municipal water.
	Chung teaches a toilet flush system comprising a water supply line (10) which delivers water to an electromagnetic supply valve (3). When the electromagnetic valve is opened water flows from the supply valve through an electric generator (4) which generates electrical power using the flow of supplied water before the water then flows towards an outlet (20).
	It would have been obvious to one of ordinary skill in the art to provide a generator configured to generate electricity from the inflow of supply water, as taught by Chung, so that the system can generate its own power thereby being more cost-effective and environmentally friendly.
	The modification of Icking in view of Chung would result in the generator being located downstream of the supply valve and therefore on one of the drive portion water supply conduit or the drive portion discharge conduit.

	Regarding claim 3, Icking states that the water supply control device is constituted so that the water supplied from municipal water is supplied to the reservoir tank through the discharge valve hydraulic drive portion and the drive portion discharge conduit (C3 L43-45).

	Regarding claim 4, while Icking in view of Chung does not explicitly teach placement of the generator on the drive portion water supply conduit or the drive portion discharge conduit it does result in the generator being located downstream of the water supply valve resulting in the generator being on one of said conduits as previously discussed.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the water generator on the drive portion water supply conduit to ensure steady generation of power from the full force/pressure of the municipal water supply.
	It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI(C).

	Regarding claim 5, Icking states that the discharge valve hydraulic drive portion comprises a cylinder (5) into which water supplied from the water supply control device flows, a piston (4) slidably disposed inside the cylinder and driven by the pressure of water flowing into the cylinder, and a rod (6), projecting from a through hole (16) formed on the cylinder so as to join the piston with the discharge valve. Water flowing into the cylinder flows out from the gap between the inner wall of the cylinder through-hole and the rod (C3 L38-43).

	Regarding claim 6, while Icking in view of Chung does not explicitly teach placement of the generator on the drive portion water supply conduit or the drive portion discharge conduit it does result in the generator being located downstream of the water supply valve resulting in the generator being on one of said conduits as previously discussed.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the water generator on the drive portion discharge conduit for easier access to the generator for installation/removal/maintenance.
	It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI(C).

	Regarding claim 7, Icking states that the discharge valve hydraulic drive portion comprises a cylinder (5) into which water supplied from the water supply control device flows, a piston (4) slidably disposed inside the cylinder and driven by the pressure of water flowing into the cylinder, and a rod (6), projecting from a through hole (16) formed on the cylinder so as to join the piston with the discharge valve. Water flowing into the cylinder flows out from the gap between the inner wall of the cylinder through-hole and the rod (C3 L38-43).

	Regarding claim 8, Icking states that the driver portion discharge conduit communicates with the interior of the cylinder through an outflow hole placed in the cylinder. When the piston is moved to the second position the drive portion water supply conduit and the drive portion discharge conduit communicate through the interior of the cylinder (Fig. 2).

	Regarding claim 9, Icking discloses a flush toilet apparatus comprising:
	a reservoir tank (1) configured to store flush water to be supplied to the flush toilet, the reservoir tank including a discharge opening (9) configured to discharged stored flush water to the flush toilet;
	a discharge valve (8/10/15) configured to open and close to supply and shut off flush water to the flush toilet;
	a discharge valve hydraulic drive portion (5/6/7) configured to drive the discharge valve by using the supply pressure of supplied municipal water;
	a solenoid (electromagnetic) valve (12; C3 L13-14) operated by electrical power;
	a water supply control device (12/13) configured to control the supply of water to the discharge valve hydraulic drive portion based on the operation of the electromagnetic valve, and to control the supply and shuts off of supply of water to the reservoir tank;
	a drive portion water supply conduit (14) configured to direct water flowing out from the supply control device to the discharge valve hydraulic portion;
	a drive portion discharge conduit (20) configured to discharge water flowing out of the discharge valve hydraulic drive portion to the reservoir tank;
	and a flush toilet flushed by the supply of flush water from the flush tank apparatus (Abstract; C4 L1-3).
	Icking, however, does not disclose the use of an electric generator configured to generate power using the flow of supplied municipal water.
	Chung teaches a toilet flush system comprising a water supply line (10) which delivers water to an electromagnetic supply valve (3). When the electromagnetic valve is opened water flows from the supply valve through an electric generator (4) which generates electrical power using the flow of supplied water before the water then flows towards an outlet (20).
	It would have been obvious to one of ordinary skill in the art to provide a generator configured to generate electricity from the inflow of supply water, as taught by Chung, so that the system can generate its own power thereby being more cost-effective and environmentally friendly.
	The modification of Icking in view of Chung would result in the generator being located downstream of the supply valve and therefore on one of the drive portion water supply conduit or the drive portion discharge conduit.

	Regarding claim 11, the combination of Icking in view of Chung would result in the generator being located on conduit (14) of Icking as it is downstream of the supply valve, as previously discussed, which has a straight portion (the conduit is not curved at the first elevation, the diagonal extension which connects to the inlet of the drive). 

    PNG
    media_image1.png
    404
    594
    media_image1.png
    Greyscale


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Icking in view of Chung as applied to claim 2 above, and further in view of US 2009/0211009 (Yen).
	Regarding claim 10, Icking states that the water supply conduit of the tank and the conduit (14) connecting the electronic control valve to the discharge valve hydraulic valve portion are below a top of the discharge valve hydraulic valve portion (annotated figure below). Also the discharge conduit (20) of the discharge valve hydraulic valve portion is below a top of the discharge valve hydraulic drive portion (annotated figure below). As the combination of Icking in view of Chung places an electric generator on either conduit (14) or (20) of Icking as previously discussed, the combination/modification would result in said conduit connecting the discharge valve hydraulic drive being below the top of the discharge valve hydraulic drive.


    PNG
    media_image2.png
    322
    391
    media_image2.png
    Greyscale

	Icking, however, shows the conduit (14) between the water supply line/valve and the discharge valve hydraulic drive as being straight but at an angle meaning the generator may not be at the same height as the inlet port of the drive.
	Yen teaches a toilet flush valve assembly comprising a water supply inlet assembly (5) comprising a straight, horizontal conduit (52) which supplies water to an inlet port of a discharge valve hydraulic drive (3) (Fig. 2; also demonstrated in Fig. 1 that this was known/practiced in existing prior art).
	It would have been obvious to one of ordinary skill in the art to locate the generator at the same height as the discharge valve hydraulic drive inlet port, as taught/demonstrated by Yen, to permit a more compact installation within the toilet tank and an easier assembly process.
	Furthermore, the height of the generator in comparison with the inlet port would be dependent upon the location/placement of the water supply conduits and the drive assembly itself. As such it would have been obvious to one of ordinary skill in the art to align the height of the generator and the drive inlet/outlet port based upon the layout of the tank/placement of existing conduits such as a water inlet to ensure the assembly fits within the tank in a compact but easily installed/maintained arrangement.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

	Regarding claim 12, the combination of Icking in view of Chung would result in the generator being located conduit (14) of Icking as it is downstream of the supply valve, as previously discussed, which extends in a horizontal direction (the conduit is horizontal at the first elevation after the valve). Furthermore the modification of Icking in view of Yen as previously discussed would result in a horizontal supply conduit connecting to the drive inlet upon which the generator is installed.

    PNG
    media_image3.png
    306
    465
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    279
    420
    media_image4.png
    Greyscale

	It is also noted that whether or not the conduit between the generator and drive is horizontal would be dependent upon the height of the generator in comparison with the inlet port. Such height, as previously discussed, would be dependent upon the location/placement of the water supply conduits and the drive assembly itself. As such it would have been obvious to one of ordinary skill in the art to align the height of the generator and the drive inlet/outlet port based upon the layout of the tank/placement of existing conduits such as a water inlet to ensure the assembly fits within the tank in a compact but easily installed/maintained arrangement.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Icking in view of Chung as applied to claim 11 above, and further in view of Yen.
  	Regarding claim 13, Icking shows the conduit (14) between the water supply line/valve and the discharge valve hydraulic drive as extending in a horizontal direction at after the water supply valve.

    PNG
    media_image3.png
    306
    465
    media_image3.png
    Greyscale

	However Icking also shows that the conduit may extend at an angle to connect to the inlet port of the drive and as such there may not be a horizontal portion between the generator and inlet port.
	Yen teaches a toilet flush valve assembly comprising a water supply inlet assembly (5) comprising a straight, horizontal conduit (52) which supplies water to an inlet port of a discharge valve hydraulic drive (3) (Fig. 2; also demonstrated in Fig. 1 that this was known/practiced in existing prior art).
	It would have been obvious to one of ordinary skill in the art to connect the supply valve/generator and the discharge valve hydraulic drive inlet port by a horizontal conduit, as taught/demonstrated by Yen, to permit a more compact installation within the toilet tank and an easier assembly process.
	Furthermore, the height of the generator in comparison with the inlet port (and therefore whether the conduit has a horizontal portion between the generator and port) would be dependent upon the location/placement of the water supply conduits and the drive assembly itself. As such it would have been obvious to one of ordinary skill in the art to align the height of the generator and the drive inlet/outlet port based upon the layout of the tank/placement of existing conduits such as a water inlet to ensure the assembly fits within the tank in a compact but easily installed/maintained arrangement.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Icking in view of Chung as applied to claim 1 above, and further in view of  US 3,994,029 (Badders).
	Regarding claim 14, Icking states that the discharge valve hydraulic drive has an outlet connected to a conduit with an outlet port (20) but does not explicitly show the outlet port/outlet of the conduit being below the drive assembly. 
	Badders teaches a discharge valve hydraulic drive (18) comprising an outlet conduit (174) which discharges water that has been passed through the drive back into the tank, the conduit extending below the drive assembly (Fig. 1).
	It would have been obvious to one of ordinary skill in the art to extend the outlet conduit of the drive such that the outlet port is below the drive (and thereby the generator), as taught by Badders, to better control the water being dispensed into the tank and prevent excess noise or the possibility of a spill or damage of other equipment in the tank. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0152292 (Yu) teaches a hydraulically powered flush assembly for a toilet comprising a solenoid valve which is configured to biased closed, opened due to an electrical charge and then remain open even without requiring the solenoid to be continuously energized.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754